                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

RACHEL ANDERSON, et al.,                    )
                                            )
       Plaintiffs,                          )
                                            )              No. 20 C 4648
       v.                                   )
                                            )              Judge Jorge L. Alonso
TWIN RESTAURANT                             )
OAKBROOK, LLC, et al,                       )
                                            )
       Defendants.                          )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Sarah Blaylock (“Blaylock”) and 31 other plaintiffs filed against defendant Twin

Restaurant Oakbrook, LLC and twelve other defendants a second amended complaint asserting

claims of employment discrimination under several statutes. Before the Court are two motions

to dismiss: one filed by defendant Front Burner Restaurants, LP (“Front Burner”) and one filed

by the remaining defendants. For the reasons set forth below, the Court denies the motions to

dismiss.

I.     BACKGROUND

       The following facts are from plaintiffs’ second amended complaint, and the Court takes

them as true. In addition to Blaylock, the plaintiffs are Rachel Anderson (“Anderson”), Brianne

Bidochka (“Bidochka”), Kenneth Biggers (“Biggers”), Madison Clements (“Clements”), Kamari

Evans (“Evans”), Johnae Farr (“Farr”), Stephanie Faynshteyn (“Faynshteyn”), Hayley Frank

(“Frank”), Samantha Fuller (“Fuller”), Lizbeth Hurtado (“Hurtado”), Jessica Litavsky

(“Litavsky”), Brittany Marrotta (“Marrotta”), Andrea Mascorro (“Mascorro”), Chrystal McBride

(“McBride”), Jessica Mercer (“Mercer”), Alexandra Miranda (“Miranda”), Tashia Moore

(“Moore”), Bobbie Peck (“Peck”), Jennifer Quinn (“Quinn”), Kialah Reed (“Reed”), Darryl
Rodriguez (“Rodriguez”), Destiny Rucker (“Rucker”), Sonia Santellanes (“Santellanes”),

Andonia Subsits (“Subsits”), Autumn Sullivan (“Sullivan”), Caitlyn Temesvary (“Temesvary”),

Danielle Uphoff (“Uphoff”), Karena Villegas (“Villegas”), Bailey Ward (“Ward), Russell

Williamson (“Williamson”) and Susan Winfield (“Winfield”). Plaintiffs sometimes refer to

defendants collectively as Twin Peaks.

       When Twin Peaks was founded in 2005, one of the founders, Randy DeWitt, commented

that “Hooters just wasn’t racy enough.” (2nd. Am. Complt. ¶ 4). According to the complaint,

the CEO, Joe Hummel, has said, “Twin Peaks is different [from] other ‘breastaurants’ because,

‘Everybody has done bits and pieces of it, but no one has done the whole program,’” which

includes, in addition to made-from-scratch food and a mountain-lodge-like decor, beautiful

“Twin Peaks Girls.” (2nd. Am. Complt. ¶ 11-12).

       To attract female employees, Twin Peaks requires no experience, offers flexible

scheduling and does not require servers to perform side work. As part of the application process,

Twin Peaks managers require applicants to put on the Twin Peaks Girl uniform, which consists

of a plaid shirt and short shorts. The manager takes pictures of each applicant from the front,

side and back and sends the photos to “corporate ‘for approval.’” (2nd. Am. Complt. ¶ 17(b)). If

corporate approves, the woman is hired immediately and provided a plaid shirt and money belt.

The woman is required to purchase her own short shorts, rhinestone belt and winter boots.

       That uniform, however, was not always what the women were required to wear. Twin

Peaks restaurants regularly hosted week-long costume parties, during which the female

employees, unlike the men, were required to wear lingerie, which they were required to purchase

themselves. For example, during Breast Cancer Awareness month, the women, unlike the men,

were required to purchase (without reimbursement) pink lingerie that exposed their breasts. The




                                                 2
women were not allowed to wear the same lingerie more than once, and their alternative to

wearing lingerie was not to work for the week.

       Plaintiffs allege that defendants created an environment that was “ripe for, and in fact did

result in, rampant sexual harassment and a hostile work environment in which men—ranging

from the managers to the kitchen staff to the customers—felt free to touch them and say things to

them without consequence.” (2nd. Am. Complt. ¶ 35). At the beginning of each shift, for

example, the women were ordered to line up for a group photo, which was sent to corporate.

       Plaintiffs were graded on their appearance, which affected their ability to earn tips. At

the beginning of each shift, a manager “would walk the floor with a grading sheet, assigning a

‘tone grade’ to the Girls’ bodies, giving a 1-10 score on the Girls’ back, arms, stomach and legs,

for a maximum 40 points.” (2nd. Am. Complt. ¶ 20(d)). The tone scores were used to calculate

each woman’s ranking, and those with the higher rankings got first pick of the most lucrative

sections in which to serve. During grading, managers sometimes grabbed, poked, pinched and

pulled on the women’s exposed body parts and stated, “This is why you don’t have a higher

grade,” and “this is why you’ll never work behind the bar.” (2nd. Am. Complt. ¶ 27(e)).

Sometimes the lowest-ranking women in the least-lucrative sections received no tips. Plaintiffs

allege that women could improve their ranking by sleeping with a manager.

       Gaining weight was not good for the female servers’ careers. To shame women,

managers used a tactic the plaintiffs refer to as the “fat talk,” during which a manager showed a

woman the photos from the day she was hired and told her she no longer looks like that. Women

were sometimes placed on probation for being fat and threatened with employment termination if

they did not lose weight within 30-60 days. Plaintiff Hurtado, for example, was told she was too

fat to be in team pictures and was taken off the schedule for 30 days as “fat probation.” (2nd




                                                 3
Am. Complt. ¶ 166). Women, unlike men, were not allowed to eat during their shifts. Women

could order only from the “spa menu,” which consisted of grilled chicken breasts and steamed

vegetables. If women wanted to order from the regular menu, they were required to pay full

price for their meals, while men were given free or discounted meals.

       Plaintiffs make additional allegations about specific Twin Peaks restaurant locations.

Plaintiffs allege that defendant Twin Restaurant Oakbrook, LLC is the employer for plaintiffs

who worked at the Twin Peaks restaurant at Oakbrook Terrace. Plaintiffs allege that the women

working at this location faced a hostile environment and that they were subjected to catcalls,

whistles and sexual jokes.

       Plaintiffs allege that defendant Twin Restaurant Orland Park, LLC is the employer for

employees who worked at the Twin Peaks restaurant in Orland Park. They allege that the

plaintiffs at that location faced a hostile environment the entire time they worked there.

Plaintiffs allege they were degraded and demeaned and that kitchen staff harassed them with cat

calls, whistles and sexual jokes. Plaintiffs allege that women, unlike men, were forced to work

in lingerie and bikinis and that they were penalized financially for not wearing sufficiently

skimpy outfits. The Orland Park location provided a “Glam Room” where the women could

change, but the Glam Room lacked a door, which meant kitchen staff could (and did) stand at the

door and watch while the women changed. Plaintiffs allege defendants allowed the kitchen staff

to sexually harass them openly and regularly by whistling at them, propositioning them, touching

them and commenting on their clothes and bodies.

       Plaintiffs allege that defendant Twin Restaurant Wheeling, LLC is the employer of

employees who worked at the Twin Peaks restaurant in Wheeling. Plaintiffs allege that, at this

location, too, women were subjected to a hostile environment where women were demeaned and




                                                 4
degraded, where kitchen staff made sexual comments to the women, where women (but not men)

were required to wear skimpy outfits, where managers commented on female servers’ weight and

where managers penalized women financially for not wearing sufficiently skimpy outfits.

Plaintiffs make similar allegations about sexual harassment at Twin Peaks locations in Plano,

Texas and Round Rock, Texas.

          The second amended complaint contains specific allegations as to every plaintiff. With

respect to plaintiff Blaylock, who worked at the Orland Park location, for example, plaintiffs

allege:

                  121. Twin Peaks customers regularly sexually harassed Blaylock,
          ranging from lewd comments to propositions for sex to unwanted touching. As
          just one example, one customer said to her: “Come rub your pussy on my food.”
          Management knew about it, and sometimes witnessed it, but did nothing about it.
          When Blaylock complained she was brushed off. Just as when she complained
          about the kitchen staff, Twin Peaks told her if she didn’t like it she could leave.
          Management even required she take pictures with customers.

                 122. Management contributed to the hostile work environment. Tony
          Gutierez required she send him pictures of herself in lingerie. He made it
          know[n] that Girls who wanted better shifts or tone grades needed to sleep with
          him. Managers Alex Ramirez and Alex Zepada pressured her to date them.
          Managers also commented on her, and other Girls’, bodies and weight. Twin
          Peaks monitored what she ate or denied her breaks to eat outright.

                   123. Management required Blaylock to wear lingerie or otherwise not
          work. At one point, police issued a warning about servers wearing lingerie. Twin
          Peaks told the Girls that there was nothing illegal and required her to continue
          wearing it. When Orland Park Police returned, this time they raided the
          restaurant, that was packed with men there for a UFC fight night, and ticketed her
          for indecent exposure, despite the fact that she was wearing shorts under the
          lingerie to cover her buttocks. Twin Peaks claimed they were handling the ticket
          but it turned out a Twin Peaks attorney quietly pled her liable and paid the fine
          rather than defend her.

                  124. Twin Peaks retaliated against Blaylock for complaining about
          sexual harassment and objecting to dress-ups, including but not limited to sending
          her home to change into buttocks-revealing panties, reducing her tone grade,
          cutting her shifts early, and scheduling her for morning shifts. When she




                                                   5
       questioned Twin Peaks’ retaliatory practices, they refused to give her an
       explanation.

(2nd. Am. Complt. ¶¶ 121-124).

       Although the plaintiffs, in the second amended complaint, include similar allegations as

to each plaintiff, it is not necessary to recount all of the allegations here. The Court will discuss

them as necessary below. Still, a few more representative allegations are useful. Plaintiff

Anderson, who worked at the Oakbrook Terrace location, was subjected to unwanted touching

and comments, including her manager’s telling her that her “boobs look small today.” (2nd. Am.

Complt. ¶ 44). After Anderson complained to “corporate” about sexual harassment, the same

manager called her a “fucking bitch,” demoted her from bartender to server and refused to

transfer her to another location. (2nd. Am. Complt. ¶ 46). When Anderson applied at a Twin

Peaks location in Warrenville, Illinois, she was told “corporate placed her on a ‘Do Not Hire’

list.” (2nd. Am. Complt. ¶ 47). Plaintiff Litavsky alleges she was ordered by management onto

a party bus, where male customers threw money at her, demanded she dance on a stripper pole

and offered her money for sexual favors. She alleges her manager touched her body, commented

on her weight and required her to fraternize with “corporate managers” while wearing a bikini.

(2nd. Am. Complt. ¶ 69). Plaintiff Quinn, who worked at the Oakbrook location, had a manager

tell her that she looked like his fantasy and that he watched her undress through the camera in the

Glam Room. After Quinn filed a charge of discrimination, she was hired at another Twin Peaks

location only to be fired because she was on the “do not hire” list. Plaintiff Mercer, who worked

at the Orland Park location, was subjected to unwanted touching and comments (such as, “Do

you like your asshole licked?”) by customers, sometimes in front of managers, who did nothing.

(2nd Am. Complt. ¶ 133). Managers told Mercer that she needed to reveal more of her body.

She was told that if she wanted to improve her tone grade in order to get more lucrative sections,



                                                  6
she needed to sleep with manager Tony Gutierrez, who called her fat until she cried. After

Mercer complained to Brad Hager in corporate, Gutierrez yelled at her for telling on him and

placed her in the least lucrative section. Plaintiff Rodriguez, who worked at the Orland Park

location, was subjected to harassment by customers and managers, one of which managers told

her, “You have to treat these women like the hoes that they are.” (2nd Am. Complt. ¶ 150).

       In addition to sexual harassment and retaliation, some plaintiffs complain about other

forms of discrimination, including disability discrimination, as well. Plaintiff Clements, who

worked at the Oakbrook location, requested a reasonable accommodation for her alleged

disability, lupus. Instead of providing a reasonable accommodation, the company removed her

from the schedule. Plaintiff Litavsky alleges she was refused reasonable accommodations for

her rheumatoid arthritis, ADD/ADHD and anxiety. Litavsky also alleges that she was harassed

on the basis of her disability and that she was subjected to disparate treatment (including removal

from shifts and assignment to less lucrative shifts) due to her disability. Plaintiff McBride, who

worked at the Twin Peaks location in Plano, Texas, alleges she faced disparate treatment

(including lower tone grades, which impacted her financially) on the basis of her alleged

disability, Nail-Patella Syndrome, and that she was denied a reasonable accommodation.

       Some plaintiffs also allege race discrimination. Plaintiff Farr, who is African American,

alleges that she was harassed on the basis of her race and that she was treated less favorably than

non-black servers. Plaintiff Moore, who is African American, alleges she was rejected for a

bartending position, for which a less-qualified white woman was chosen. Plaintiff Evans, who is

African American, alleges that she was harassed on the basis of her race. She alleges that, at a

meeting, a corporate executive pointed out her hair and said it was not consistent with Twin

Peaks standards. Because her hair was not straight enough, Evans was sent home and forced to




                                                 7
pay for keratin treatments. Plaintiff Winfield, who is African American, was a manager at

corporate-owned Twin Peaks locations in Illinois. She alleges that she received smaller bonuses

than did male and non-black managers. She was also denied a promotion to general manager.

       Plaintiff Frank, who worked at the Oakbrook location, asserts a claim for pregnancy

discrimination. Frank alleges that after she became pregnant, she was not allowed to work in the

lucrative sections where she had previously worked. After she filed a charge of discrimination,

defendants refused to rehire her at the Warrenville location. A manager at Warrenville told her

he needed to “confirm with corporate that she was eligible for rehire” and then “said something

to the effect of: ‘You filed an EEOC charge against us? I don’t know if they will hire you back

because you are a liability.’” (2nd. Am. Complt. ¶ 66).

       Not every plaintiff is a female who worked as a Twin Peaks Girl. Plaintiff Biggers

worked as a busser and janitor at the Orland Park location. He alleges that once management

learned he is gay, they stopped training him as a trainer and began harassing him by calling him

princess and asking him if he wanted to wear the Girls’ uniform. After Biggers was called a

“cock sucking faggot,” Biggers complained to Brad Hagar, who did not respond. (2nd Am.

Complt. ¶ 152). Plaintiff Williamson was a manager-in-training at a corporate-owned Twin

Peaks location in Texas. Williamson, who had previously managed other restaurants, including a

Hooters location, was surprised to see: (a) women forced to wear lingerie; (b) kitchen staff

harassing women and watching them change clothes in the doorless dressing room; (c) a general

manager watch women change clothes via a camera in the changing room; and (d) a general

manager stop him from throwing out a customer who had harassed a female employee.

Williamson told senior executives what he had seen and was fired the next day. He alleges that

his employment was terminated in retaliation for his having engaged in protected conduct and




                                                8
that the reason given for his discharge (his being 15 minutes late due to a car accident) was

pretext for retaliation.

        Plaintiffs have alleged that every plaintiff “has exhausted her administrative remedies

and/or such exhaustion would be futile.” (2nd. Am. Complt. ¶¶ 41, 48, 53, 58, 63, 67, 75, 81, 85,

90, 94, 99, 105, 109, 112, 120, 125, 129, 132, 137, 141, 147, 151, 157, 161, 165, 168, 173, 182,

191, 198, 203).

        Not every plaintiff was employed by the same entity. Defendant Twin Restaurant

Warrenville, LLC fired Winfield and refused to hire Frank. Plaintiff Williamson was employed

by defendant Twin Restaurant, LLC. Defendant Twin Restaurant Frisco, LLC employed

plaintiff Santellanes. Defendant TP Franchise Ventures I, LLP employed Peck. Defendant Twin

Restaurants Holding, LP employed McBride. Twin Restaurant, LLC is the listed employer on

W-2s issued to plaintiffs Blaylock and Biggers, but Blaylock worked at a location owned by

Twin Restaurant Orland Park, LLC.

        Plaintiffs allege that the terms and conditions of their employment were jointly controlled

by “corporate,” and they believe corporate is defendant Front Burner. They allege that Brad

Hager, “a key corporate player,” was employed by Front Burner. Plaintiffs allege that Front

Burner employees are listed on a “who to call” sheet given to managers and that Front Burner is

the entity listed on the health insurance plans.

II.     STANDARD ON A MOTION TO DISMISS

        The Court may dismiss a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure if the plaintiff fails “to state a claim upon which relief can be granted.” Fed.R.Civ.P.

12(b)(6). Under the notice-pleading requirements of the Federal Rules of Civil Procedure, a

complaint must “give the defendant fair notice of what the . . . claim is and the grounds upon




                                                   9
which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). A complaint need not provide detailed factual allegations, but

mere conclusions and a “formulaic recitation of the elements of a cause of action” will not

suffice. Twombly, 550 U.S. at 555. To survive a motion to dismiss, a claim must be plausible.

Ashcroft v. Iqbal, 556 U.S. 662 (2009). Allegations that are as consistent with lawful conduct as

they are with unlawful conduct are not sufficient; rather, plaintiffs must include allegations that

“nudg[e] their claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

In considering a motion to dismiss, the Court accepts as true the factual allegations in the

complaint and draws permissible inferences in favor of the plaintiff. Boucher v. Finance Syst. of

Green Bay, Inc., 880 F.3d 362, 365 (7th Cir. 2018).

III.   DISCUSSION

       A.      Twin Peaks defendants’ motion to dismiss

       Twelve defendants, Twin Restaurants Oakbrook, LLC, Twin Restaurant Orland Park,

LLC, Twin Restaurant Wheeling, LLC, Twin Restaurant Warrenville, LLC, Twin Restaurant

Holding, LLC, Twin Restaurant, LLC, Twin Restaurant Franchise, LLC, Twin Restaurant

Investment Co. II, LLC, Twin Restaurant Investment Company, Twin Restaurant Frisco, LLC,

TP Franchise Ventures I, LLC and Twin Restaurant IP LLC, which collectively refer to

themselves as the “Twin Peaks defendants,” have filed a motion to dismiss plaintiffs’

complaint. 1




11
  In their response, plaintiffs say they are willing to dismiss Twin Restaurant IP LLC. (Plf.
Brief at 27 n. 17/Docket 51 at 34). They should file a notice of voluntary dismissal pursuant to
Rule 41 of the Federal Rules of Civil Procedure.

                                                 10
               1.      Failure to state a claim

       Defendants argue that many plaintiffs have failed to include sufficient facts to make their

claims of discrimination and harassment plausible. This portion of the motion is not well taken.

       Plaintiffs’ claims arise under Title VII, the Pregnancy Discrimination Act and the

American with Disabilities Act (“ADA”). Title VII of the Civil Rights Act of 1964 makes it “an

unlawful employment practice for an employer—(1) to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race, color, sex, or

national origin.” 42 U.S.C. § 2000e-2(a). Under the Pregnancy Discrimination Act, “[t]he terms

‘because of sex’ or ‘on the basis of sex’ include, but are not limited to, because of or on the basis

of pregnancy, childbirth, or related medical conditions; and women affected by pregnancy,

childbirth, or related medical conditions shall be treated the same for all employment-related

purposes, including receipt of benefits under fringe benefit programs, as other persons not so

affected but similar in their ability or inability to work[.]” 42 U.S.C. § 2000e(k). The ADA

makes it unlawful to “discriminate against a qualified individual on the basis of disability in

regard to job application procedures, the hiring, advancement, or discharge of employees,

employee compensation, . . . and other terms, conditions, and privileges of employment.” 42

U.S.C. § 12112(a). Included in the definition of “discriminate” under the ADA is “not making

reasonable accommodation to the known physical or mental limitations of an otherwise qualified

individual with a disability.” 42 U.S.C. § 12112(b)(5)(A).

       Defendants seem to believe: (a) that plaintiffs must include enough facts in a complaint

to establish a prima-facie case of discrimination in order to state a claim for disparate treatment;




                                                  11
and (b) that plaintiffs must set out facts that would constitute severe and pervasive conduct in

order to state a claim for harassment under the various employment discrimination statutes. The

Court disagrees, and defendants’ arguments fly in the face of binding Seventh Circuit precedent.

Federal courts do not require fact pleading. All that is required is enough to put defendants on

notice of a plaintiff’s claim.

        Discrimination claims are the easiest to state and require the least elaboration. The

standard is “undemanding.” Tate v. SCR Medical Transp., 809 F.3d 343, 346 (7th Cir. 2015).

“Employers are familiar with discrimination claims and know how to investigate them, so little

information is required to put the employer on notice of [plaintiff’s] claims.” Carlson v. CSX

Transp., Inc., 758 F.3d 819, 827 (7th Cir. 2014).

        Although it is not enough for a plaintiff to allege a legal conclusion, such as “defendant

violated Title VII,” a plaintiff need allege only a few facts. To survive a 12(b)(6) motion, a

complaint alleging disparate treatment “need only aver that the employer instituted a (specified)

adverse employment action against the plaintiff on the basis” of a specified protected class.

Tamayo v. Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008); see also Freeman v. Metropolitan

Water Reclamation Dist. of Greater Chi., 927 F.3d 961, 965 (7th Cir. 2019) (“to proceed against

[defendant] under . . . Title VII, [plaintiff] needed only to allege—as he did here—that

[defendant] fired him because of his race”). The same is true for claims of retaliation. Tamayo,

526 F.3d at 1085.

        Harassment claims are similarly easy to state. Like other claims of discrimination, a

plaintiff can state a claim for harassment with very few facts. See Tate, 809 F.3d at 346. In

Tate, the Seventh Circuit reversed the dismissal—for failure to state a claim—of a complaint in

which the plaintiff alleged merely, “[d]uring my employment, I was subjected to sexual




                                                 12
harassment. I complained to no avail.” Tate, 809 F.3d at 345-346. The Seventh Circuit said the

sexual harassment claim was “adequately alleged,” because “to prevent dismissal under Rule

12(b)(6), a complaint alleging sex discrimination need only aver that the employer [had]

instituted a (specified) adverse employment action against the plaintiff on the basis of her [or his]

sex.’” Tate, 809 F.3d at 346 (quoting Tamayo v. Blagojevich, 526 F.3d 1074, 1084-85 (7th Cir.

2008)).

          In their brief, defendants argue that plaintiffs Evans, Frank, Mascorro, Miranda, Sullivan

and Ward fail to include sufficient allegations of sexual harassment, because they allege merely

that they were “sexually harassed.” (Def. Brief at 16-17/Docket 42 at 25-26). The very

allegations defendants quote suffice under Tate. For the same reason, the Court rejects

defendants’ argument that Winfield, Moore, Farr and Evans failed to state a claim for racial

harassment and defendants’ argument that Clements and McBride failed to state a claim for

disability harassment. Plaintiffs have given defendants sufficient notice of their harassment

claims.

          Defendants also argue that certain plaintiffs failed to state claims for disparate treatment

under particular statutes. For example, defendants argue that Clements, McBride and Litavsky

failed to state claims under the Americans with Disabilities Act. The Court disagrees. Each

identified an alleged disability. All three alleged they were denied reasonable accommodations.

Denial of a reasonable accommodation constitutes unlawful discrimination under the ADA. 42

U.S.C. § 12112(b)(5)(A). Each also alleges she has faced disparate treatment due to her alleged

disability: Clements alleges she was removed from the schedule; Litavsky alleges she was

removed from shifts and assigned to less lucrative shifts; and McBride alleges she was given

lower tone grades, which impacted her financially. These are sufficient allegations of an adverse




                                                   13
employment action. See Alexander v. Casino Queen, Inc., 739 F.3d 972, 980 (7th Cir. 2014)

(reassignment to less lucrative section was adverse employment action); 42 U.S.C. § 12112(a)

(unlawful to “discriminate against a qualified individual on the basis of disability in regard to . . .

employee compensation”).

       Defendants also argue that plaintiff Frank failed to state a claim for pregnancy

discrimination, but the Court disagrees. Frank alleges she was forced to work in less lucrative

sections due to her pregnancy. That is enough to state a claim.

       Next, with respect to plaintiffs’ claims of disparate treatment on the basis of sex in

violation of Title VII, defendants argue that 26 plaintiffs failed to identify adverse actions.

Specifically, defendants argue that Anderson, Bidochka, Blaylock, Clements, Faynshteyn, Farr,

Litavsky, Marrotta, McBride, Mercer, Moore, Peck, Quinn, Reed, Rodriguez, Santellanes,

Subsits, Uphoff, Villega, Evans, Frank, Mascorro, Miranda, Sullivan, Ward and Winfield all

failed to allege adverse actions. The Court disagrees. Plaintiffs allege that they, unlike male

employees, were required, during certain weeks, to purchase and wear lingerie (which could not

be worn more than once) lest they be removed from the schedule. In addition, plaintiffs allege

that they, unlike male employees, were judged on their physical appearance and given less

lucrative assignments based on the results. Depending on the financial consequences, such

conduct could constitute adverse actions under Title VII. See Alexander, 739 F.3d at 980.

Furthermore, Winfield has alleged disparate treatment on the basis of her sex by alleging, among

other things, that she was denied raises and given smaller bonuses, relative to men and that she

was denied a promotion. (2nd Am. Complt. ¶ 177).

       Finally, defendants argue that certain plaintiffs have failed to state a claim for retaliation.

The Court, again, disagrees. For most plaintiffs, defendants object that they fail to include




                                                  14
sufficient details of how, when and to whom they complained. Plaintiffs are not, however,

alleging fraud, so Rule 9(b)’s requirement of particularly does not apply. It is true that plaintiffs

cannot merely allege legal conclusions, such as, “I engaged in protected activity,” but these

plaintiffs do not allege such conclusions. They allege actual facts (for example, that they

“complained” about “sexual harassment”), and additional details are not required to give

defendants notice of their claims.

        Defendants argue that a few, specific plaintiffs have failed to include enough allegations

to make out a retaliation claim. Defendants argue that Biggers has not included sufficient

allegations of an adverse action. The Court disagrees. Biggers alleges defendants canceled his

last paycheck. (2nd Am. Complt. ¶ 153). Defendants argue that Winfield fails to state a claim

for retaliation, but she alleges she was suspended and then fired after stating publicly that she

intended to treat all employees equally. That is enough to put defendants on notice of her

retaliation claim. Finally, defendants argue that Ward, Reed, Fuller and Temesvary fail to

include sufficient allegations of retaliation, but, as plaintiffs point out, these four plaintiffs did

not attempt to state claims for retaliation (see 2nd Am. Complt. ¶ 241), so there is nothing to

dismiss.

        Plaintiffs have put defendants on notice of their claims. The motion to dismiss for failure

to state a claim is denied.

                2.      Affirmative defenses

        The Twin Peaks defendants next argue that Counts I, II and VI should be dismissed for

failure to file within 90 days of receiving a notice of right to sue. They also argue that Counts I,

II, IV, V and VI should be dismissed for failure to exhaust administrative remedies. Defendants’

arguments, to which they have dedicated ten pages of their oversized brief, are not well taken.




                                                   15
       As plaintiffs point out, failure to comply with a statute of limitations is an affirmative

defense, as is failure to exhaust administrative remedies. See Stuart v. Local 727, Int’l Bhd. of

Teamsters, 771 F.3d 1014, 1017 & 18 (7th Cir. 2014); Salas v. Wisc. Dep’t. of Corrections, 493

F.3d 913, 921 & 922 (7th Cir. 2007). Plaintiffs need not plead around an affirmative defense,

and the Court may not dismiss a claim on the basis of an affirmative defense unless plaintiffs

allege, and thus admit, the elements of the affirmative defense. Chicago Bldg. Design, P.C. v.

Mongolian House, Inc., 770 F.3d 610, 613-14 (7th Cir. 2014); United States Gypsum Co. v.

Indiana Gas Co., Inc., 350 F.3d 623, 626 (7th Cir. 2003).

       These plaintiffs have not alleged, and thus admitted, the ingredients of defendants’

statute-of-limitations affirmative defense. Individuals seeking relief under Title VII must file

suit within 90 days of receiving a notice of right to sue from the Equal Employment Opportunity

Commission (“EEOC”). 42 U.S.C. § 2000e-5(f)(1). The 90-day period “begins to run on the

date that the EEOC right-to-sue notice is actually received either by the claimant or by the

attorney representing him in the Title VII action.” Threadgill v. Moore U.S.A., Inc., 269 F.3d

848, 850 (2001) (emphasis in original) (quoting Jones v. Madison Service Corp., 744 F.2d 1309,

1312 (7th Cir. 1984)). The Seventh Circuit has also held that the “actual notice rule does not

apply to plaintiffs who fail to receive actual notice through their own fault,” such as by failing to

alert the EEOC to a change of address. Houston v. Sidley & Austin, 185 F.3d 837, 839 (7th Cir.

1999). These plaintiffs have not included in their second amended complaint any allegations as

to the date they or their attorney received their respective notices of right to sue. Thus, plaintiffs

have not alleged, and thus admitted, the ingredients of defendants’ affirmative defense. Plaintiffs

have not pleaded themselves out of court with respect to the statute of limitations, and the Court

will not grant the motion to dismiss on that basis.




                                                  16
       Next, defendants argue that some plaintiffs have failed to exhaust their administrative

remedies. Defendants argue that some plaintiffs include allegations in the second amended

complaint that are beyond the scope of their charges of discrimination. Defendants argue that

certain plaintiffs filed no charges of discrimination or that a charge of discrimination was

untimely. Defendants support these arguments by attaching an attorney’s declaration and copies

of charges of discrimination. The Court, however, cannot consider this information on a motion

to dismiss. On a motion to dismiss under Rule 12(b)(6), a court may not consider “matters

outside the pleadings” without converting the motion to one for summary judgment.

Fed.R.Civ.P. 12(d). The pleadings include the complaint and answer (Fed.R.Civ.P. 7(a)), as well

as attachments thereto (Fed.R.Civ.P. 10(c)). Plaintiffs have not alleged, and thus admitted, the

elements of defendants’ exhaustion affirmative defense.

       Defendants may (or may not) have good arguments on these points at a subsequent stage

of the litigation, but the Court will not grant a motion to dismiss based on defendants’

affirmative defenses.

               3.       Arbitration

       Finally, the Twin Peaks defendants move under Rule 12(b)(3) to dismiss the claims of

plaintiff Santellanes. They argue that venue is improper owing to the fact that Santellanes signed

an arbitration agreement. In effect, defendants’ motion is one to compel arbitration.

Brickstructures, Inc. v. Coaster Dynamix, Inc., 952 F.3d 887, 890 (7th Cir. 2020) (“Though

[defendant’s] motion bore a Rule 12(b)(3) sticker, the venue argument was rooted in

enforcement of the arbitration agreement.”).

       “The Federal Arbitration Act requires courts to enforce covered arbitration agreements

according to their terms.” Lamps Plus, Inc. v. Varela, __ U.S. __, 139 S.Ct. 1407, 1412 (2019)




                                                17
(citing 9 U.S.C. § 2). It “was originally enacted, ‘to reverse the longstanding judicial hostility to

arbitration agreements that had existed at English common law and had been adopted by

American courts, and to place arbitration agreements upon the same footing as other contracts.’”

Kawasaki Heavy Industries, Ltd. v. Bombardier Recreational Products, Inc., 660 F.3d 988, 994

(7th Cir. 2011). To compel arbitration, “a party need only show: (1) an agreement to arbitrate,

(2) a dispute within the scope of the arbitration agreement, and (3) a refusal by the opposing

party to proceed to arbitration.” Zurich Am. Ins. Co. v. Watts Indus., Inc., 466 F.3d 577, 580 (7th

Cir. 2006). The burden is on the party seeking to compel arbitration to show arbitration is the

appropriate venue. See A.D. v. Credit One Bank, NA, 885 F.3d 1054, 1063 (7th Cir. 2018).

Issues of the validity and scope of an arbitration agreement are decided under state law. Gupta v.

Morgan Stanley Smith Barney, 934 F.3d 705, 710-11 (7th Cir. 2019).

        This Court’s discussion of arbitration law is already much longer than the argument

defendants make in their motion to dismiss, and they come dangerously close to waiving the

entire issue for insufficient development. See Spath v. Hayes Wheels International-Indiana, Inc.,

211 F.3d 392, 397 (7th Cir. 2000) (“[i]t is not [a] court’s responsibility to research and construct

the parties’ arguments”) (citations omitted). Their argument applying arbitration law to this case

is less than five lines long. They have waived any arguments not made in their opening brief on

this issue.

        Defendants have attached to their motion a copy of the arbitration agreement signed by

Santellanes, and they cite sections 1 and 2 in support of their argument that Santellanes’s claims

are within the scope of the agreement. (Defs. Brief at 13/Docket 42 at 22). Those portions of the

arbitration agreement, which Santellanes signed on May 10, 2019, state, in relevant part:

              1.    Any controversy, dispute or claim arising out of or relating to your
        employment with the Company . . . shall be settled by final and binding



                                                 18
       arbitration administered by the American Arbitration Association (the “AAA”) in
       accordance with its Employment Arbitration Rules . . .

              2.     Such arbitration shall be held in the city where the employee
       primarily worked, unless the parties agree on a different venue, or if otherwise
       required by applicable law.

(Docket 42-2 at 4). The Court agrees that the claims brought by Santellanes, who seeks relief

under Title VII for sexual harassment and retaliation, arise from her employment and, therefore,

are within the scope of the agreement.

       Defendants, however, do not bother to explain why the arbitration agreement is

enforceable under Texas law or why any of the Twin Peaks defendants who filed the motion to

dismiss is entitled to enforce the agreement. 2 Accordingly, the Court finds that defendants have

not met their burden of showing that Santellanes must arbitrate her claims. Their motion to

dismiss under Rule 12(b)(3) is denied.

       B.      Front Burner’s motion to dismiss—joint employer

       Defendant Front Burner moves to dismiss plaintiffs’ complaint on the grounds that

plaintiff has not sufficiently alleged that it was plaintiffs’ employer. As Front Burner points out,

only an employer is liable under the statutes under which plaintiffs seek relief. Plaintiffs,

accordingly, are attempting to allege that Front Burner is liable to plaintiffs as a joint employer.

See Nischan v. Stratosphere Quality, LLC, 865 F.3d 922, 928-29 (7th Cir. 2017).

       In Love v. JP Cullen & Sons, Inc., 779 F.3d 697 (7th Cir. 2015), the Seventh Circuit

explained that in considering whether a defendant is a joint employer, it would consider: (a) the

five factors (the “Knight factors”) set out in Knight v. United Farm Bureau Mut. Ins. Co., 950

F.2d 377, 378-79 (7th Cir. 1991) to determine how much control the asserted joint employer



2
 Arguments made for the first time in a reply brief are waived. Dexia Credit Local v. Rogan,
629 F.3d 612, 625 (7th Cir. 2010).

                                                 19
exercised over the plaintiff; and (b) “the economic realities of the relationship.” Love, 779 F.3d

at 702. The Knight factors are: (1) “the extent to which the putative employer controlled or

supervised the alleged employee;” (2) “the type of occupation and the nature of the skills

required for the position in question;” (3) “whether the putative employer was responsible for the

costs of ‘equipment, supplies, fees, licenses, workplace, and maintenance of operations;’” (4)

“whether the putative employer was responsible for providing payment and benefits;” and (5)

“the length of the employee’s job commitment and/or the expectations of the parties.” Love, 779

F.3d at 702-05.

       Front Burner argues that plaintiffs have not alleged plausibly that it is a joint employer,

but the Court disagrees. Plaintiffs have put Front Burner on sufficient notice of their joint-

employer theory. First, plaintiffs have included allegations that suggest Front Burner had

control. Plaintiffs have alleged that all new hires were approved by corporate and that corporate

could veto rehires. See Love, 779 F.3d at 703 (“when control is examined, ‘the key powers are,

naturally, those of hiring and firing.’”) (quoting EEOC v. Illinois, 69 F.3d 167, 171 (7th Cir.

1995)). Plaintiffs have also alleged that they believe Front Burner is corporate. Plaintiffs have

further alleged that Brad Hager, “a key corporate player,” was employed by Front Burner.

Plaintiffs allege that Front Burner employees are listed on a “who to call” sheet given to

managers. In addition, plaintiffs, by alleging that Front Burner is the entity listed on the health

insurance plan, have alleged that Front Burner was involved in benefits.

       Plaintiffs have plausibly alleged that Front Burner was their joint employer, so the Court

will not dismiss the claims against Front Burner on that basis. See Hampton v. Democratic Party

of Ill., Case No. 18 C 2069, 2018 WL 5619421 at *2 (N.D. Ill. Oct. 30, 2018) (“courts typically

will not resolve the question of whether an employment relationship exists at the pleading stage




                                                 20
because it requires a fact intensive inquiry”); Thomas v. Coach Outlet Store, Case No. 16 C

3950, 2017 WL 386656 at *3 (N.D. Ill. Jan. 27, 2017) (“The issue of whether an entity is a joint

employer is generally unsuitable for resolution on the pleadings because it involves ‘a fact-

intensive inquiry that typically requires further development through discovery.’”) (internal

citation omitted).

       To the extent Front Burner is arguing that plaintiffs’ claims should be dismissed for

failure to state a claim or for failure to exhaust administrative remedies, such arguments are

rejected for the same reasons outlined above.

       Front Burner’s motion to dismiss is denied.

IV.    CONCLUSION

       For the reasons set forth above, the Court denies Front Burner’s motion [44] to dismiss.

The Twin Peaks defendants’ motion [41] to dismiss is denied. Defendants’ answers are due

August 9, 2021. This case is set for status hearing on August 27, 2021 at 9:30 a.m. The parties

shall file a status report by August 18, 2021.


SO ORDERED.                                           ENTERED: July 15, 2021



                                                      _________________________________
                                                      JORGE L. ALONSO
                                                      United States District Judge




                                                 21
